Citation Nr: 0410052	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to March 
1970.

This case comes before the Board of Veteran's Appeals (the Board) 
on appeal from an October 2001 rating decision of the Los Angeles, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the claim for a TDIU.

The veteran testified before the undersigned in May 2003.  


REMAND

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result of 
a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Where these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 C.F.R. 
§§ 3.321(b), 4.16(b). 

The veteran asserts that his service-connected disabilities render 
him unemployable.  His service-connected disabilities include 
migraine headaches with diplopia, rated 50 percent under 
Diagnostic Code 8100 (for migraines), bilateral hearing loss, 
rated 10 percent, and tinnitus, rated 10 percent.  The combined 
rating is 60 percent.  Thus, the 38 C.F.R. § 4.16 schedular 
requirements for TDIU are not met. 

Where, as in this case, the veteran does not meet the percentage 
requirements for a total rating as set out in 38 C.F.R. § 4.16(a), 
the Board lacks the authority to grant a total rating in the first 
instance.  Bowling v Principi, 15 Vet. App. 1, 10 (2001).  In such 
a case the Board must refer the matter to VA's Compensation and 
Pension (C&P) Director for initial consideration under the 
provisions of 38 C.F.R. § 4.16(b).  Id.  Referral is required 
where there is a plausible basis for concluding that the veteran 
is unable to secure and follow a gainful occupation.  Id. at 9.

The Board notes that the record contains an April 2003 document 
from a VA staff physician indicating that the veteran's severe 
migraine headaches occur four to five times per week, may last for 
as little as a few hours or up to a day or two, and, are typically 
preceded by diplopia with scintillating scotomata.  He further 
noted that the veteran is typically required to lie still in a 
dark place until the headaches improve, and that various 
medications have not proven to be effective in treating the 
condition.  The physician specifically found that the veteran is 
disabled by the migraine headache condition.  Also of record are 
medical records from the veteran's private physician (Dr. H.), 
which are consistent with the findings of the VA staff physician.  
It is noteworthy that these records formed the basis of an August 
1998 decision with regard to disability benefits from the Social 
Security Administration (SSA), in which the Administrative Law 
Judge noted that the veteran had a number of (nonservice-
connected) disorders that precluded heavy labor, but determined 
that the veteran's period of disability did not begin until July 
1995, the point at which time his frequent and incapacitating 
headaches were shown to prevent him from partaking in sustained 
work activity on a regular and continuing basis. 

The VA physician's opinion, Dr. H's findings, and the ALJ's 
decision with regard to disability provide a plausible basis for 
concluding that the disability from the veteran's service 
connected headaches with diplopia precludes him from following a 
gainful occupation.  Therefore, the Board must REMAND for referral 
to the C&P Director for initial consideration under the provisions 
of 38 C.F.R. § 4.16(b).

The Board points out that during the hearing, the veteran raised 
the issue of whether he should be receiving a separate rating for 
diplopia, a condition that is service-connected in association 
with his headaches.  The propriety of a separate rating for 
diplopia has not been addressed by the RO, and could have an 
impact on the issue before the Board at this time.  Prior to 
referring this matter to the C&P Director, the RO should determine 
whether the veteran's diplopia warrants a rating separate from his 
headache condition.      

Accordingly, this matter is REMANDED for the following:

1.  The RO should address the issue of whether the veteran should 
receive a separate rating for his diplopia, apart from the 50 
percent rating currently assigned his service-connected headaches.  
If so, the RO should reconsider the issue of a TDIU under 38 
C.F.R. § 4.16a.

2.  Thereafter, the RO should refer this case to the Director of C 
& P for a determination as to whether the veteran is entitled to a 
total rating for compensation based on individual unemployability 
in accordance with the provisions of 38 C.F.R. § 4.16(b).

3.  If the benefit sought remains denied, the RO should issue a 
supplemental statement of the case in accordance with the 
applicable laws and regulations.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





